  Case 2:18-cv-09228-CCC-JBC Document 54 Filed 10/05/18 Page 1 of 1 PageID: 1517


                                     UNITED STATES DISTRICT COURT
                                                DISTRICT OF NEW JERSEY
                                                      (973) 776-7700
             CHAMBERS OF                                                                       U.S. COURTHOUSE
      JAMES B. CLARK, III                                                                      50 WALNUT ST. ROOM 2060
 UNITED STATES MAGISTRATE JUDGE                                                                NEWARK, NJ 07102




                                                      October 5, 2018


                                                      LETTER ORDER


       Re:       RAMAPOUGH MOUNTAIN INDIANS, INC. et al v. TOWNSHIP OF MAHWAH
                 et al
                 Civil Action No. 18-9228 (CCC)


       Dear Counsel:

       The Court is in receipt of Plaintiffs’ Motion and Order for Admission Pro Hac Vice [ECF No. 46].

Plaintiffs’ motion is DENIED without prejudice. In the event that Plaintiff renews its motion in the future,

the Court instructs Plaintiff to comply with Local Civil Rule 101.1(c)(2) and (3). 1


       IT IS SO ORDERED.


                                                                     s/ James B. Clark, III
                                                                   JAMES B. CLARK, III
                                                                   United States Magistrate Judge




 1
  Specifically, Plaintiffs’ failed to submit an appropriate proposed order which requires that the out-of-state attorney
 make a payment to the New Jersey Lawyers’ Fund for Client Protection and to the Clerk, USDC.
